   Case: 1:19-cv-07259 Document #: 88 Filed: 06/01/20 Page 1 of 8 PageID #:3750




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


NATIONWIDE AFFORDABLE HOUS-
ING FUND 4, LLC and SCDC, LLC,

               Plaintiffs,
                                            No. 19 C 07259
                   v.
                                            Judge Mary M. Rowland
URBAN 8 DANVILLE CORPORA-
TION, and URBAN 8 MACOMB COR-
PORATION,

              Defendants.



                        MEMORANDUM OPINION & ORDER

      Before the Court is Defendants’ Urban 8 Danville Corporation and Urban 8

Macomb Corporation (collectively, “Urban 8”)’s motion to dismiss based on the antic-

ipatory filing doctrine. (Dkt. 24). For the reasons below, the Court grants Urban 8’s

motion [24] and dismisses the case without prejudice.

                                 BACKGROUND

      This case stems from a business dispute between Plaintiffs and Defendants,

“the details of which are complicated and mostly extraneous to this opinion.” Nation-

wide Affordable Housing Fund 4, LLC v. Urban 8 Danville Corporation, No. 2:19 C

1848, 2019 WL 5629930, at *1 *(S.D. Ohio Oct. 30, 2019). The facts relevant to this

motion are as follows.

      The Urban Danville Limited Partnership and the Urban Macomb Limited

Partnership were formed for the purpose of owning and operating affordable housing
   Case: 1:19-cv-07259 Document #: 88 Filed: 06/01/20 Page 2 of 8 PageID #:3751




developments for elderly low-income residents pursuant to the low-income housing

tax credit (“LIHTC”) program. 26 U.S.C. § 42. Defendant Urban 8 Danville Corpora-

tion is the General Partner for the Urban Danville Limited Partnership, and Defend-

ant Urban 8 Macomb Corporation is the General Partner for the Urban Macomb Lim-

ited Partnership. Plaintiffs Nationwide Affordable Housing Fund 4, LLC (“Nation-

wide”) and SCDC, LLC (“SCDC”) are Limited Partners in both Partnerships. Went-

wood Capital Advisors, LP (“Wentwood”) is the asset manager for the Limited Part-

ners.

        The Urban Danville Limited Partnership Agreement and the Urban Macomb

Limited Partnership Agreement (the “Agreements”) each contain a provision (the

“Option Provision”) entitling the General Partners to purchase the Limited Partners’

property interests upon exercise of the option during a designated period. The Gen-

eral Partners believe that they timely exercised their option to purchase the Limited

Partners’ interests. (Dkt. 1, Ex. 3). Plaintiff Limited Partners disagreed and de-

manded the General Partners market the property for sale. (Dkt. 1, Ex. 6). A stream

of emails, appraisal disputes, demands to sell the properties, and settlement offers

ensued.

        Relevant to this motion, after several months of correspondence, the General

Partners spoke with Luke Harms on April 30, 2019. (Dkt. 25, Davenport Decl., Ex. 4

¶ 3). The General Partners believe Luke Harms was a representative of Nationwide,

although Plaintiffs vigorously contest this assertion. (compare Dkt. 25, 9 with Dkt.

49, 15-16). According to the General Partners, Luke Harms stated that he wished the




                                          2
    Case: 1:19-cv-07259 Document #: 88 Filed: 06/01/20 Page 3 of 8 PageID #:3752




parties could have discussed settlement before filing any lawsuits. 1 Based on this

discussion with Mr. Harms, the General Partners claim that they sent a letter to

counsel for Wentwood on May 3, 2019, enclosing a draft complaint. (Id. at Ex. 5). The

letter stated that the General Partners would still consider settlement as opposed to

additional litigation, but the General Partners intended to file the draft complaint in

the Northern District of Illinois unless a settlement offer was received by May 10,

2019. (Id.). The General Partners assert that had it not been for their discussion with

Mr. Harms, they would have filed their lawsuit earlier in May. (Dkt. 25, 9).

        The General Partners did not receive a settlement offer or any settlement dis-

cussions from Plaintiffs. Instead, Nationwide and SCDC filed this action in the South-

ern District of Ohio on May 8, 2019. (Dkt. 1). In response, the General Partners filed

their draft complaint in the Northern District of Illinois on May 10, 2019. 2 (Dkt. 25,

10). The General Partners allege that the Plaintiffs used the General Partners’ draft

complaint to create this mirror-image lawsuit, and that the instant lawsuit is a bad

faith, anticipatory filing.

        Nationwide and SCDC dispute Defendants’ factual assertions, claiming that

they had independently concluded that legal action was necessary. Indeed, they filed

a declaration from their counsel along with counsel’s billing and travel records to

demonstrate that counsel began drafting a complaint before Wentwood received the



1 At that point in time, one lawsuit was already pending in the Northern District of Illinois, captioned
Urban 8 Fox Lake Corporation & Urban 8 Zion Corporation v. Nationwide Affordable Housing Fund
4, LLC, SCDC, LLC, and Wentwood Capital Advisors, LP, Case No. 18 C 6109.
2 The General Partners’ lawsuit is captioned: Urban 8 Danville Corporation & Urban 8 Macomb Cor-

poration v. Nationwide Affordable Housing Fund 4, LLC, SCDC, LLC, and Wentwood Capital Advi-
sors, LP, Case No. 19 C 3171.


                                                   3
    Case: 1:19-cv-07259 Document #: 88 Filed: 06/01/20 Page 4 of 8 PageID #:3753




General Partners’ May 3 communication. (Dkt. 13, Ex. 4). The declaration and billing

records assert that SCDC instructed counsel to draft a complaint on April 30, 2019,

and that counsel began doing so on May 1, 2019. (Id.).

        The General Partners moved to dismiss this action in the Southern District of

Ohio, but their motion was denied as moot when the Ohio court sua sponte transferred

the action to the Northern District of Illinois. (Dkt. 10; Dkt. 17). The case was as-

signed to Judge Tharp, and captioned Nationwide Affordable Housing Fund 4, LLC

& SCDC, LLC v. Urban 8 Danville Corporation & Urban 8 Macomb Corporation,

Case No. 19 C 7259. After determining that the instant 7259-action is related to two

other cases in the Northern District of Illinois, the instant action was reassigned to

this Court. (Dkt. 64). Thus, Case No. 18 C 6109, Case No. 19 C 3171, and the instant

action Case No. 19 C 7259 are all related and all pending before this Court.

        Defendants renewed their motion to dismiss based on the anticipatory filing

doctrine. (Dkt. 24).

                                           DISCUSSION

        “The parties do not agree about much, but they do agree that there are two,

duplicative, cases pending before this Court.” (Dkt. 49, 4). Those two duplicative, mir-

ror-image cases are the instant 7259 case and the 3171 case. 3 Because the parties

agree that each action is duplicative and a mirror-image of the other, the Court




3 In the 3171 case filed by the General Partners, the defendants moved to dismiss that case based on
the “first-filed rule.” (Case No. 19 C 3171, Dkt. 34). The Court denies that motion based on its decision
to dismiss this case.


                                                   4
   Case: 1:19-cv-07259 Document #: 88 Filed: 06/01/20 Page 5 of 8 PageID #:3754




declines to address the mirror-image segment of the analysis, and only addresses the

anticipatory nature of the 7259-action.

      When two similar actions are filed, district courts generally dismiss, stay, or

transfer the second-filed suit. Coherent Economics, LLC v. Verition Partners Masters

Fund, Ltd., No. 18 C 8376, 2020 WL 757898, at *3 (N.D. Ill. Feb. 14, 2020); Serta, Inc.

v. Oleg Cassini, Inc., No. 11 C 8004, 2012 WL 2503959, at *2 (N.D. Ill. June 28, 2012);

Schwarz v. Nat’l Van Lines, Inc., 317 F.Supp.2d 829, 832 (N.D. Ill. 2004) (“When two

similar actions are filed, the general rule favors the forum of the first-filed suit. […]

District courts normally stay or transfer a federal suit ‘for reasons of wise judicial

administration…whenever it is duplicative of a parallel action already pending in

another federal court’”) (internal citations omitted). The Seventh Circuit, however,

“does not rigidly adhere to a first-file rule.” Research Automation, Inc. v. Schrader-

Bridgeport Int’l, Inc., 626 F.3d 973, 980 (7th Cir. 2010) (“This court has ‘never laid

down an inflexible rule that the prior filing controls.’”) (internal citation omitted);

Tempco Electric Heater Corp. v. Omega Engineering, Inc., 819 F.2d 746, 749-50 (7th

Cir. 1987) (although a first-to-file rule would have the “virtue of certainty and ease of

application,…the cost—a rule which would encourage an unseemly race to the court-

house…—is simply too high”). Rather, the second-filed action may proceed “where

favored by the interests of justice” and when the first filed action constitutes an “im-

proper anticipatory filing” made under threat of an imminent suit. Schwarz, 317

F.Supp.2d at 833; Trippe Mfg. Co. v. Am. Power Conversion Copr., 46 F.3d 624, 629

(7th Cir. 1995) (district court did not abuse discretion in dismissing first-filed




                                           5
    Case: 1:19-cv-07259 Document #: 88 Filed: 06/01/20 Page 6 of 8 PageID #:3755




declaratory judgment claim where the defendant filed a parallel trademark infringe-

ment action). A district court has “an ample degree of discretion” when dealing with

an improper anticipatory filing. Trippe, 46 F.3d at 629.

       The General Partners argue that the instant action constitutes an improper

anticipatory filing made under “threat of an imminent suit asserting the mirror im-

age of that suit in another district.” Barrington Grp., Ltd. v. Genesys Software Sys.,

Inc., 239 F.Supp.2d 870, 873 (E.D. Wis. 2003). As noted above, Urban 8 sent a demand

letter to Wentwood that included a draft complaint Urban 8 intended to file in this

district and the date Urban 8 planned to filed its complaint. The letter thus made

clear that Urban 8 believed it had specific valid legal claims against Nationwide,

SCDC, and Wentwood, and that Urban 8 would file its lawsuit in the Northern Dis-

trict of Illinois if Plaintiffs did not respond within seven days (by May 10, 2019). Cf

Serta, 2012 WL 2503959, at *2-3 (maintaining the first filed suit because the defend-

ant only provided general, vague threats of litigation without a clear articulation of

claims, a deadline, or forum). Instead of responding, Plaintiffs filed suit in the South-

ern District of Ohio. Given these facts, the record indicates that Plaintiffs clearly

acted under threat of imminent suit from Urban 8. 4

       Plaintiffs’ main argument in defense is that they had independently decided to

pursue legal action and were not responding to Urban 8’s threat. Plaintiffs provide a



4 Urban 8 provides several motivations for Plaintiffs’ behavior, including an attempt to avoid personal
jurisdiction over Wentwood and a desire to avoid Judge Durkin’s adverse summary judgment ruling
in 18 C 6109. (Dkt. 25, 12-14). Plaintiffs respond with their own assertions that undermine Urban 8’s
arguments, including that Judge Durkin had not yet informed the parties of his intent to rule on sum-
mary judgment in the 6109 case. (Dkt. 49, 17). The Court declines to address this morass of underlying
motivations.


                                                  6
    Case: 1:19-cv-07259 Document #: 88 Filed: 06/01/20 Page 7 of 8 PageID #:3756




declaration from their attorney, as well as the attorney’s billing receipts, to demon-

strate their intent to draft a complaint before receiving the General Partners’ letter.

(Dkt. 49, 13-15; Dkt. 13, Ex. 4). The fact that Plaintiffs instructed their attorney to

draft a complaint a mere three days before receiving Urban 8’s letter is of little con-

sequence. Plaintiffs still pursued an “unseemly race to the courthouse” under an im-

minent threat of litigation. Tempco, 819 F.2d at 750. Instead of engaging with Urban

8’s demand, Plaintiffs ensured that their suit was filed first—a suit that is the mirror-

image of the complaint Urban 8 intended to file. “This type of behavior only exacer-

bates the risk of wasteful litigation,” and must be disincentivized. Research Automa-

tion, 626 F.3d at 980.

       In short, because Plaintiffs filed this mirror-image suit in the face of a clear

threat that Urban 8 would sue, the Court finds that this case constitutes an improper

anticipatory filing and must be dismissed. 5 See Chanel Clarity, Inc. v. Optima Tax

Relief, LLC, No. 14 C 8945, 2015 WL 721023, at *4 (N.D. Ill. Feb. 18, 2015) (dismissal

warranted where the plaintiff filed suit in the face of a cease and desist letter convey-

ing the defendant’s intent to file suit). Urban 8’s motion to dismiss is granted.

                                        CONCLUSION

       For the reasons stated herein, Urban 8’s motion to dismiss [24] is granted.




5 Additionally, the 19 C 3171 action has the same posture as the other related case before the Court,
18 C 6109. The Court has already invested great effort and time in understanding the complicated
transactions at issue in the 6109 case as well as the related 3171 case. Maintaining the same posture
provides for ease of judicial administration and clarity regarding the positions of the parties.


                                                 7
  Case: 1:19-cv-07259 Document #: 88 Filed: 06/01/20 Page 8 of 8 PageID #:3757




                                           E N T E R:


Dated: June 1, 2020

                                           MARY M. ROWLAND
                                           United States District Judge




                                       8
